ORDER
WHEREAS, our original opinion herein was filed on August 18, 1981, 622 S.W.2d 374;
WHEREAS, respondent’s alternative motion for rehearing or transfer to the Missouri Supreme Court was denied by this Court on September 15, 1981;
WHEREAS, respondent’s application to transfer to the Missouri Supreme Court was denied by that Court on November 10,1981;
WHEREAS, this Court’s mandate affirming the judgment of the Circuit Court of Jackson County, Missouri, as to the convictions for robbery, first degree, and assault with malice, but vacating said judgment as to the conviction for armed criminal action was issued on November 12, 1981;
WHEREAS, the United States Supreme Court issued an order granting respondent’s petition for writ of certiorari on April 5, 1982;
WHEREAS, by opinion issued on January 19, 1983, in Missouri v. Hunter, 459 U.S. -, 103 S.Ct. 673, 74 L.Ed.2d 535 (1983), the United States Supreme Court vacated the judgment of this Court insofar as it had vacated the conviction for armed criminal action, and ordered that this cause be remanded to this Court for further proceedings not inconsistent with the opinion in Missouri v. Hunter, supra.
WHEREAS, the mandate of the United States Supreme Court in Missouri v. Hunter, supra, was received and filed in this Court on February 22, 1983;
*235NOW, THEREFORE, IT IS ORDERED that this Court’s mandate of November 12, 1981, be and is hereby withdrawn and for naught held;
IT IS FURTHER ORDERED that a new mandate issue forthwith affirming in all respects the judgment of conviction of robbery, first degree, armed criminal action, and assault with malice rendered by the Circuit Court of Jackson County, Missouri.